There is complete and adequate remedy at law. Tbe court Will not support a bill against securities in an administration bond, till a right has been established against the principal or administrator. Let any party *26interested bring a suit against the administrator, anti establish a debt against him at law, or in equity, and then a suit may be brought at law on the bond, against the sureties, who would then be made liable, not before.' — ■- The court after the argument, affirmed the decree of the circuit court.
Yancey, for complainant — Calhoun, for defendant*